OPINION — AG — A GRAND JURY THAT IS CONVENED PRIOR TO A PERIOD BEGINNING THIRTY DAYS BEFORE ANY STATE OR COUNTY PRIMARY, RUN OFF PRIMARY, OR GENERAL ELECTION MAY NOT BE MERELY RECESSED BEFORE THE COMMENCEMENT OF SUCH PERIOD AND LATER RECONVENED MORE THAN TEN (10) DAYS FOLLOWING SUCH ELECTION. SUCH GRAND JURY MUST, RATHER, BE FINALLY ADJOURNED AND TERMINATED (DISCHARGED) AT OR BEFORE COMMENCEMENT OF SAID STATUTORY PERIOD. CITE: 22 O.S. 1961 345 [22-345],  22 O.S. 1961 321 [22-321], 22 O.S. 1961 329 [22-329] [22-329], 22 O.S. 1961 330 [22-330], 22 O.S. 1961 323 [22-323] [22-323] (CHARLES OWENS)